PER CURIAM.
It appears to the court from the pleadings and orders in this case that no labor dispute existed at the plant of the plaintiff below with its own employees, and that the picketing by the defendant union was for the purpose of forcing the plaintiff to contract with an outside company or companies to install certain machinery instead of the company using its own employees to do said installation work.
The court is of the opinion that the jurisdiction of the lower court could be better determined by this court after testimony and final decision by the lower court. Therefore, pursuant to Florida Appellate Rule 4.2, subd. f, 31 F.S.A., we are deferring decision in this case until after *314final disposition of the case by the lower court.
ALLEN, C. J., KANNER, J., and STEPHENSON, GUNTER, Associate Judge, concur.